O’Donnell, J.,
concurring in judgment only.
{¶ 60} In my view of the home-rule issue presented to the court in this case, the beginning point in the analysis is to consider Section 3, Article XVIII of the Ohio Constitution, which authorizes municipalities to “exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
{¶ 61} Because the Constitution is immutable, pronouncements by the General Assembly regarding preemption or statewide concern, while instructive in considering legislative intent, are powerless to affect the language of the Constitution that empowers municipalities to enact legislation, provided such legislation is not in conflict with a general law.
{¶ 62} The initial step in a home-rule analysis is to determine whether the matter involves local self-government or local police, sanitary, or other similar regulation. Canton v. State, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, syllabus. The consensus in the record before us is that the state legislation and local ordinance are police regulations that differ as to the definition of the term “semiautomatic” weapon. The ordinance, therefore, does involve a police regulation.
{¶ 63} Both the state of Ohio and the city of Cincinnati are authorized to legislate against possession of semiautomatic weapons. The majority here holds that R.C. 2923.17(A) is a general law pursuant to the test we announced in Canton, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, syllabus. There, we established a four-part test for determining whether an enactment of the General Assembly is a general law for home-rule analysis: “a statute must (1) be part of a statewide and comprehensive legislative enactment, (2) apply to all parts of the state alike and operate uniformly throughout the state, (3) set forth police, *299sanitary, or similar regulations, rather than purport only to grant or limit legislative power of a municipal corporation to set forth police, sanitary, or similar regulations, and (4) prescribe a rule of conduct upon citizens generally.” Id.
Julia L. McNeil, City of Cincinnati Solicitor, Ernest F. McAdams, City of Cincinnati Prosecutor, and Charles A. Rubenstein, Chief Deputy Prosecutor, for appellant. Robert H. Lyons, for appellee.
*299{¶ 64} I agree with the majority that R.C. 2923.17(A), which provides, “No person shall knowingly acquire, have, carry, or use any dangerous ordnance,” is a general law pursuant to Canton. That statute is a statewide police enactment, applies to all parts of the state, and prescribes a rule of conduct upon the citizens of Ohio. Canton, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, syllabus. And in my view, Cincinnati Municipal Code 708-37(a) is very similar. That ordinance provides, “No person shall sell, deliver, rent, lease, offer, or display for sale, or transfer ownership of, acquire or possess a semiautomatic firearm.” Therefore, the statute and the ordinance regulate the same conduct: the acquisition and possession of a semiautomatic firearm.
{¶ 65} The difference between these regulations results from the definition contained in R.C. 2923.11(K)(1), defining “dangerous ordnance” as “[a]ny automatic * * * firearm,” which includes “any semi-automatic firearm designed or specially adapted to fire more than thirty-one cartridges without reloading.” (Emphasis added.) R.C. 2923.11(E). Cincinnati Municipal Code 708-37(h)(l) defines “semiautomatic firearm” as “[a]ny semiautomatic rifle or carbine that was originally designed with or has a fixed magazine or detachable magazine with capacity of more than ten rounds.” (Emphasis added.) The conflict, therefore, exists in the differing definitions of “semiautomatic” promulgated by the General Assembly and the city of Cincinnati; and with regard to the Canton test, the statutory definition of a semiautomatic weapon does not constitute a general law.
{¶ 66} First, a definition is not “part of a statewide and comprehensive legislative enactment.” Canton, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, syllabus. Second, while intended to “apply to all parts of the state alike” as a “police, sanitary, or similar regulation[ ],” the definition of “semiautomatic” does not “prescribe a rule of conduct upon citizens generally.” Id. Thus, a definition is not a general law, and no further conflict analysis is necessary.
{¶ 67} Accordingly, as Cincinnati Municipal Code 708-37 is not in conflict with any general law, I concur in reversing the judgment of the court of appeals and remanding the matter for further consideration.